DETAILED ACTION
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-15 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Gergely (3,946,996) in view of Cohen (2003/0175186).
Gergely teaches a reactor comprising, see Figs. 1-3 and related text:
- a stationary vacuum chamber to hold materials, the chamber includes a lower portion that forms a half-cylinder and with a horizontal axial axis (see mixer axis 2),
- a vacuum port in the upper portion of the chamber (see 12/13) connected to a 
- vacuum pump 26 (blower which per col 7, lines 60 -68) holds vacuum,
- one or more passages through the wall in the lower portion of the chamber to inject a gas into the lower portion of the chamber, see inlet 30, and
- a paddle assembly including a rotatable drive shaft extending through the axial axis of the chamber, blades 3a-d meet the requirements of ‘paddles’ but the teachings do not include the required plurality of ‘groups of paddles’, 
- a motor to drive the shaft, see 4.
	As noted, the teachings do not include “groups of paddles” but Cohen teaches that an operable mixing mechanism for a cylindrical system includes multiple groups of paddles – see Fig. 2 particularly.  It would have been obvious to one of ordinary skill in the art at the effective date of the invention to apply the groups of paddles of Cohen instead of the blades of Gergely with an expectation of success for mixing.
	Regarding claim 2-4, the paddles are configured to sweep along the entirety of the length of the lower portion of the chamber with a gap as depicted.  While the size of the gap is not noted, as previously noted, a selection or change of size or shape is obvious without a showing of criticality.
	Regarding claim 5, all claim elements are met except for the arrangement of paddles - however, as previously noted, the rearrangement of parts and/or change of size is prima facia obvious without a showing of criticality.  Therefore, to include groups of paddles that are at first and second positions relative to the shaft would have been obvious and would have been expected by one of ordinary skill to result in mixing in the apparatus as the paddles are clearly designed for.
	Regarding claims 6-11, it is initially noted that all of the claims include paddle orientation (claims 6-8) or a dimension related to a of plurality of paddles (9-11).  It is initially noted that as per above, the rearrangement of parts and modification of size (i.e. distance between parts) is prima facia obvious without a showing of criticality.  
Regarding claim 12, as per above, the (re)arrangement of the paddles is obvious for the purpose of mixing.  A dividing plane is considered to be a plane perpendicular to the axis, therefore it would have been further obvious to arrange the groups of paddles on either side of such a line for the purpose of mixing.
Regarding claim 13, either of the ports 10 or 34 are operably a particle delivery port and it would be a matter of routine arrangement to play at the dividing line, particularly wherein the line is at any point on the noted axis.
Regarding claim 14, driving particles towards or away from the port is an intended use of the apparatus, particularly wherein a rotary motion would drive material in one way and then other (i.e. it would drive material either upwards then downwards or vice versa).
Regarding claim 15, the paddles appear to be spaced uniformly along the drive shaft – if it were determined that Ames does not teach this, however, it would be a matter of a small reconfiguration of the shape and obvious to one of ordinary skill.
Regarding claim 20, all elements of the claim are met as per claims 1 and 5 with the further rearrangement of paddles known obvious based on routine rearrangement.

Claims 5-15 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Gergely (3,946,996) and Cohen (2003/0175186) and in further view of Hannon (2004/0256326) and in view of Nielsen (2017/0282136).
The teachings of Gergely and Cohen are described above, the teachings of Hannon and Nielsen are further applied to address the arrangement of paddles in the alternative to the case law arguments.
Hannon teaches that it is operable to control the angle of different sets of paddles in order to effect the movement of the mixing [0019].  Nielsen teaches a mixing device including a reactor and multiple groups of paddles, see Figs 1-3 and related.  The paddles are at different positions and angle at different orientations (particularly [0082-84].  As per the teachings of Hannon and/or Nielsen, it would have been further obvious to modify the angles and/or orientation of the paddles as the teachings include the same, including to modify the positions (along the shaft, orientation and/or angle) of the paddles of the mixing paddles of Gergely and Cohen as Nielsen generally teaches that such is operable for carrying out a mixing process.  The teachings applied from Nielson are the general teachings of expectation of operability of the rearrangement of parts – i.e. whereas arguments above are that support is provided in the MPEP for rearrangement of parts, Nielsen supports that the position of the paddles can be varied compared to Gergely and Cohen with an expectation of success in a mixing process.  The position and orientation is obvious in regard to all of claims 5-15 and 20, the further arguments to claim 12 applied as above.
Claims 6-15 and 20 are addressed as per above, with the further teachings of Hannon and Nielsen, and won’t be repeated.

Response to Arguments
Applicant’s arguments with the claim amendments filed 09/02/2022 with respect to instant claims have been fully considered and are persuasive.  The previous rejections have been withdrawn because there is no reason to expect that the pump of Ames is a vacuum pump, however, the teachings of Gergely are herein applied.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH A MILLER, JR whose telephone number is (571)270-5825. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Meeks can be reached on 571-272-1423. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JOSEPH A MILLER, JR/Primary Examiner, Art Unit 1715